Citation Nr: 1436281	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a chronic gastrointestinal disability, to include residuals of appendectomy, sigmoid resection, cecopexy, and rectopexy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).
 
The Veteran served on active duty from April 2005 to September 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the Reno, Nevada, RO. 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran reports abdominal pain, constipation, and rectal prolapse since he fell off the back of a truck during service.  These problems continued until the Veteran underwent a February 2007 surgery, which included a cecopexy for intermittent cecal volvulus and sigmoid resection and rectopexy to repair prolapse rectum.

The Veteran seeks service connection for chronic gastrointestinal problems that he has experienced since the February 2007 surgery.  

Further development is needed to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a general surgeon, or, if possible, a colorectal surgeon.  The examiner must review the entire claim file, to include all electronic files.   

The examiner is to identify what, if any, disability the Veteran has as a result of the February 2007 appendectomy, sigmoid resection, cecopexy, and rectopexy.

The examiner is to determine whether the February 2007 surgery was necessitated by condition(s) that started in service or got worse during service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



